Order filed, January 03, 2014.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00638-CV
                                 ____________

                         VINCENT T. LADAY, Appellant

                                         V.

                       GILBERTO G. PEDRAZA, Appellee


                      On Appeal from the 55th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2011-49767


                                     ORDER

         The reporter’s record in this case was due October 02, 2013. See Tex. R.
App. P. 35.1. On October 28, 2013, this court granted the court reporters request
for extension of time to file the record until November 27, 2013. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.
      We order Gina Wilburn, the official court reporter, to file the record in this
appeal on or before February 03, 2014.            No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, the
Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM